Citation Nr: 0722190	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-28 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran timely perfected an appeal for the issue 
of entitlement to service connection for degenerative disc 
disease, L5-S1, claimed as secondary to a service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from January 1980 to 
February 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 determination issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that the appellant's substantive 
appeal as to her low back service connection claim was 
untimely.

In June 2006, a videoconference hearing was held between the 
RO and the Board in Washington, DC before the undersigned 
Acting Veterans Law Judge who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  On October 2, 2001, the RO mailed the appellant a letter 
telling her about its decision on her claim of entitlement to 
secondary service connection for degenerative disc disease at 
L5-S1.

2.  The RO mailed the appellant a Statement of the Case (SOC) 
as to that issue on February 27, 2003.

3.  No VA Form 9, Appeal to the Board of Veterans' Appeals, 
or other form of substantive appeal was received within sixty 
(60) days of the issuance of the SOC.  

4.  The next communication was received from the appellant on 
May 30, 2003.




CONCLUSION OF LAW

The appellant has not fulfilled the requirements for the 
perfection of the appeal concerning her claim of entitlement 
to secondary service connection for L5-S1 degenerative disc 
disease.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2006)) which define the obligations of VA with respect to the 
duty to assist claimants in the development of their claims.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As the law 
is dispositive in the instant case, the VCAA is not 
applicable.

The Merits of the Claim

Appellate review of an RO decision is initiated by a Notice 
of Disagreement (NOD) and is completed by a substantive 
appeal after a Statement of the Case (SOC) is furnished.  
38 U.S.C.A. § 7105(a).  An appeal consists of a timely filed 
NOD in writing, and after an SOC has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200.  An NOD is a 
written communication from a claimant or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction.  38 C.F.R. § 20.201.  A substantive appeal 
consists of a properly completed VA Form 9 "Appeal to the 
Board of Veterans' Appeals," or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  A substantive 
appeal must be filed within 60 days of the date that the 
agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b).  A substantive appeal postmarked prior 
to the expiration of the applicable time period will be 
accepted as timely filed.

A.  Notice of consideration of timeliness of substantive 
appeal.

By a letter in July 2003, the RO provided written notice to 
the appellant that it considered her substantive appeal of 
her secondary service connection claim to be untimely, and 
she was given an opportunity to present argument related to 
this issue.  See 38 C.F.R. § 20.101(d).  The June 2004 SOC 
provided the appellant notice of the regulations pertinent to 
the issue of the timeliness of her substantive appeal.  The 
Board's authority and obligation to assess its jurisdiction 
must be tempered by its obligation to assure that it does so 
in the first instance without prejudice to the claimant.  
VAOPGCPREC 9-99; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the appellant has had ample notice of 
applicable law and regulations, both prior to and in the 
course of the Board's consideration, and she has been 
afforded the opportunity to present evidence and/or written 
argument.  Therefore, the Board may proceed to consider the 
threshold jurisdictional question.

B.  Timeliness of substantive appeal.

A September 2001 rating decision denied secondary service 
connection for L5-S1 degenerative disc disease; notice of 
that rating decision was sent to the appellant on October 2, 
2001.  She indicated disagreement with that denial that same 
month, and a Statement of the Case (SOC) was issued on 
February 27, 2003, more than one year after the October 2001 
denial letter.  No substantive appeal was received from the 
appellant or her representative within the next sixty (60) 
days.  The next communication on the issue of secondary 
service connection was received from the appellant on May 30, 
2003.

The record does not show that VA ever received a request for 
more time to file the Substantive Appeal as to the secondary 
service connection claim from either the appellant or her 
representative.  Furthermore, the record does not show that 
VA received a VA Form 9 as to that claim, or an equivalent 
letter, from either the appellant or her representative 
within 60 days after the February 2003 SOC was mailed to the 
appellant.  No communication was received from the appellant 
prior to the deadline in April 2003.  The May 2003 VA Form 9 
was submitted too late to be considered as a timely 
substantive appeal because the deadline was in April 2003.

In the November 2006 videoconference hearing, the appellant 
and her representative acknowledged that the VA Form 9 in 
question was submitted to the VA 33 days late.  See Hearing 
Transcript pp. 3 and 7.  Although the appellant recounted 
having met with a representative who faxed a copy of her 
appeal on an earlier date, she conceded in her testimony that 
she did not know to whom he faxed the appeal.  

Unquestionably, the appellant did not file a timely 
substantive appeal as to her secondary service connection 
claim.  Moreover, the appellant did not request an extension 
of time for filing within the applicable time period required 
by 38 C.F.R. § 20.303, that is, prior to the expiration of 
the time limit for filing a substantive appeal, which in this 
case was April 27, 2003.  Since a request for an extension of 
time for filing was not submitted, 38 C.F.R. § 20.303 
controls.  Roy v. Brown, 5 Vet. App. 554, 556-57 (1993) 
(veteran was not entitled to extension of time for perfecting 
appeal for good cause where he failed to request extension 
within the time limit for filing substantive appeal, applying 
38 C.F.R. § 20.303).

For these reasons, the Board finds that the appellant did not 
timely file her substantive appeal as to the issue of 
secondary service connection for L5-S1 degenerative disc 
disease.  Because the appellant failed to timely file a 
substantive appeal, the Board does not have appellate 
jurisdiction to review the decision by the RO not to grant 
service connection for that low back disorder.  38 U.S.C.A. 
§ 7108 (an application for review on appeal shall not be 
entertained unless it is in conformity with Chapter 71 [which 
includes the provisions of 38 U.S.C.A. §§ 7104, 7105]); Roy 
v. Brown, 5 Vet. App. at 556 (in the absence of a timely 
substantive appeal, the appellant is statutorily barred from 
appealing the RO decision).  The application for appeal is 
not in conformity with the governing law, and the Board shall 
not entertain it.  38 U.S.C.A. § 7108.


ORDER

The claim of entitlement to secondary service connection for 
L5-S1 degenerative disc disease is denied.



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


